This is an action for divorce, in which judgment was rendered in favor of defendant in error.
Neither plaintiff in error nor defendant in error has filed a brief in this case. Rule 7 of this court (38 Okla. vi, 137 Pac. ix) requires the filing of briefs within the time stated in said rule, and upon failure to so file briefs this court may continue or dismiss the cause, or reverse or affirm the judgment, in its discretion.
It follows that this appeal should be dismissed.
By the Court: It is so ordered. *Page 78